IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00023-CV

ASTIN REDEVELOPMENT GROUP, LLC,
                                                            Appellant
v.

CITGO PETROLEUM CORP.,
                                                            Appellee


                       From the County Court at Law No. 1
                              Brazos County, Texas
                             Trial Court No. 4975-B


                                       ORDER


         This appeal was referred to mediation on July 31, 2014. The parties jointly

objected to the referral Order. The objection is sustained and the suspension of the

appeal is lifted. Any deadline that began to run and had not expired by the date of this

Order sustaining the objection to mediation will begin anew as of the date of this Order.

Any document filed by a party after the date of the mediation referral Order and prior

to the date of this Order will be deemed filed on the same day, but after, the date of this

Order.
                                                PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Objection sustained, suspension of appeal lifted
Order issued and filed September 4, 2014




Astin Redevelopment Group, LLC v. Citgo Petroleum Corp.      Page 2